Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language of “the patient-detectable prompting stimulation is different from a therapeutic dose for the implanted therapy device and is delivered from the same configuration of leadless cuff electrodes as the therapeutic dose” is not described in any way in the specification as to how the applicant is arguing. It is unclear if this aspect is merely structural, meaning that the two stimulations need to be delivered by the same electrodes or if this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and  14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson (US 20070255339), cited in IDS, in view of Boveja et al (US 20050004621), and in view of Faltys et al. (US 20110106208), all cited previously.
Regarding claim 1, Torgerson discloses prompting a patient to interact with a therapy device implanted in the patient (Section 0038, Processor may receive the request may from a programmer via telemetry interface 46. Additionally or alternatively, processor may receive the request via a sensor or switch that detects "tapping" 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety disorders, neurogenic pain, compulsive eating disorders, obesity, dementia including Alzheimer's disease, and migraines). This allow for proper stimulation for managing the treatment of pain. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson by adding vagus nerve stimulation as taught by Boveja in order to facilitate proper stimulation for managing the treatment of pain.
However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration of leadless cuff electrodes 14 (section 0040, 0043, including cuff electrodes, a leadless stimulator is shown implanted in the cervical vagus region, the wireless stimulator can stimulate the cervical vagus. In other variations the wireless lead for providing NCAP stimulation may be coupled to other portions of the inflammatory reflex e.g., splenic nerve, other vagus nerve regions). This allows for wireless stimulation of the vagus nerve with a cuff electrode. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson in view of 
Concerning claim 2, Torgerson discloses prompting a patient to interact with a therapy device implanted in the patient (Section 0038, Processor may receive the request may from a programmer via telemetry interface 46. Additionally or alternatively, processor may receive the request via a sensor or switch that detects "tapping" proximate to IMD, or the presence or absence of a magnet), the method comprising: determining, in a processor 40, if the patient should interact with the therapy device based on a prompting event selected from the group  (section 0041, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device) comprising: the implant requires charging, the implant requires maintenance, or it is time to prompt the patient to manually activate the implanted therapy device to deliver a therapeutic dose (Fig. 4 section 0042, IMD delivers patient notification stimulation via an electrode configuration in which each cathode is a device site electrode, and each anode is within lead-borne electrode array, e.g., as specified by a patient notification stimulation program); and delivering a patient-detectable prompting stimulation 54 from the implanted therapy device when the processor determines that the patient should interact with the therapy device (Fig. 4 section 0042, IMD delivers patient notification stimulation via an electrode configuration in which each cathode is a device site electrode, and each anode is within lead-borne electrode array, e.g., as specified by a patient notification stimulation program), and is delivered from the same electrodes 34 as the therapeutic dose (sections 0040, 0042, IMD delivers therapeutic stimulation via 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety disorders, neurogenic pain, compulsive eating disorders, obesity, dementia including Alzheimer's disease, and migraines). This allow for proper stimulation for managing the treatment of pain. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson by adding vagus nerve stimulation as taught by Boveja in order to facilitate proper stimulation for managing the treatment of pain.
However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration of leadless cuff electrodes 14 (section 0040, 0043, including cuff electrodes, a leadless stimulator is shown implanted in the cervical vagus region, the wireless stimulator can stimulate the cervical vagus. In other variations the wireless lead for providing NCAP 
With respect to claim 3, Torgerson discloses prompting a patient to interact with a therapy device implanted in the patient (Section 0038, Processor may receive the request may from a programmer via telemetry interface 46. Additionally or alternatively, processor may receive the request via a sensor or switch that detects "tapping" proximate to IMD, or the presence or absence of a magnet), the method comprising: determining that the patient should interact with the therapy device to manually activate the implanted therapy device to deliver a therapeutic stimulation (section 0041, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device), wherein determining comprises comparing 52 a current time with a scheduled stimulation time 50 (Section 0041, IMD determines that patient notification stimulation should be delivered to patient); and delivering a patient-detectable prompting stimulation 54 from the implanted therapy device to remind the patient to manually activate the implanted therapy device (Fig. 4 section 0042, IMD delivers patient notification stimulation via an electrode configuration in which each cathode is a device site electrode, and each anode is within lead-borne electrode array, e.g., as specified by a patient notification stimulation program) to apply therapeutic stimulation 50 from the 
However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration of leadless cuff electrodes 14 (section 0040, 0043, including cuff electrodes, a leadless stimulator is shown implanted in the cervical vagus region, the wireless stimulator can stimulate the cervical vagus. In other variations the wireless lead for providing NCAP stimulation may be coupled to other portions of the inflammatory reflex e.g., splenic nerve, other vagus nerve regions). This allows for wireless stimulation of the vagus nerve with a cuff electrode. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson in view of Boveja by adding leadless neurostimulator as taught by Faltys in order to facilitate wireless stimulation of the vagus nerve.

However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration of leadless cuff electrodes 14 (section 0040, 0043, including cuff electrodes, a leadless stimulator is shown implanted in the cervical vagus region, the wireless stimulator can stimulate the cervical vagus. In other variations the wireless lead for providing NCAP stimulation may be coupled to other portions of the inflammatory reflex e.g., splenic nerve, other vagus nerve regions). This allows for wireless stimulation of the vagus nerve with a cuff electrode. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson in view of Boveja by adding leadless neurostimulator as taught by Faltys in order to facilitate wireless stimulation of the vagus nerve.
With respect to claim 6, Torgerson discloses determining if a prompting event has occurred, wherein the prompting event is selected from the group comprising: the implant requires charging, the implant requires maintenance, or it is time to prompt the patient to manually activate the implanted therapy device to deliver a therapeutic dose (section 0041, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device).

Concerning claim 8, Torgerson discloses delivering the patient-detectable prompting stimulation comprises delivering a stimulation that has a lower amplitude and duration than the therapeutic dose from the implanted therapy device (section 0009, stimulation delivered after an inhibition may be delivered according to a different program (therapeutic dose), which may have a higher pulse amplitude).
Concerning claim 9, Torgerson discloses delivering the patient-detectable prompting stimulation comprises delivering electrical stimulation to the patient’s nerve from the implanted therapy device at a lower amplitude than the therapeutic dose applied to the patient’s vagus nerve from the implanted therapy device (section 0002, 0009, 0015, stimulation delivered after an inhibition may be delivered according to a different program (therapeutic dose), which may have a higher pulse amplitude, the target tissue may be within or near the spinal cord, heart, cranial nerves, pelvic nerves, gastrointestinal tract, or brain of a patient, such as when the electrode array is located on or within the brain of the patient). 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety 
Regarding claim 10, Torgerson discloses determining in a processor 40 in the implant 20 (Fig. 3, section 0035, 0037, IMD includes a processor, a memory, a stimulation generator, a telemetry interface and a power supply, Processor may control delivery of therapeutic and patient notification stimulation according to programs).
Concerning claim 11, Torgerson discloses determining that the patient has failed to interact with the therapy device following delivery of the patient-detectable prompting stimulation and delivering a second patient-detectable prompting stimulation (section 0045, IMD may deliver the second patient notification stimulation until a second input is received from patient, stimulation continues until patient interacts).
With respect to claim 12, Torgerson discloses delivering the patient-detectable prompting stimulation comprises delivering a patient-detectable prompting stimulation that is characteristic of the prompting event (section 0041, IMD may deliver patient notification stimulation for alerts, alarms, reminder, or other notifications. As examples, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device. As other examples, IMD may provide notifications for lead faults, memory faults, or other device faults. Further, IMD may provide notifications in response to detected 
Regarding claim 13, Torgerson in view in view of Boveja discloses the reminder period (section 0042, deliver patient notification stimulation for a predetermined period of time). However Torgerson is not explicit on the period is about 15 minutes or less. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the period is about 15 minutes or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 14, Torgerson discloses the therapeutic stimulation comprises electrical stimulation to the nerve (section 0002, 0009, 0015, stimulation delivered after an inhibition may be delivered according to a different program (therapeutic dose), which may have a higher pulse amplitude, the target tissue may be within or near the spinal cord, heart, cranial nerves, pelvic nerves, gastrointestinal tract, or brain of a patient, such as when the electrode array is located on or within the brain of the patient). 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety disorders, neurogenic pain, compulsive eating disorders, obesity, dementia including Alzheimer's disease, and migraines). This allow for proper stimulation for managing the 
With respect to claim 15, Torgerson discloses A nerve stimulation system that prompts a patient to interact with the system (Section 0038, Processor may receive the request may from a programmer via telemetry interface 46. Additionally or alternatively, processor may receive the request via a sensor or switch that detects "tapping" proximate to IMD, or the presence or absence of a magnet), the system comprising:
an implantable neurostimulator 20  comprising electrodes 34 configured to electrically stimulate a nerve of the patient to deliver a therapeutic dose 50 (Fig. 4, section 0040, IMD delivers therapeutic stimulation via an electrode configuration in which each cathode is included in lead-borne electrode array, e.g., as specified by a therapeutic stimulation program); and a processor 40, wherein the processor is programmed to: determine if a prompting event has occurred (section 0041, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device), and trigger delivery of a patient-detectable prompting stimulation 54 from the neurostimulator when the processor determines that the patient should interact with the neurostimulator, wherein the patient-detectable stimulation is different from the therapeutic dose (Fig. 4 section 0042, IMD delivers patient notification stimulation via an electrode configuration in which each cathode is a device site electrode, and each anode is within lead-borne electrode array, e.g., as specified by a patient notification stimulation program) and is delivered 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety disorders, neurogenic pain, compulsive eating disorders, obesity, dementia including Alzheimer's disease, and migraines). This allow for proper stimulation for managing the treatment of pain. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson by adding vagus nerve stimulation as taught by Boveja in order to facilitate proper stimulation for managing the treatment of pain.
However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration of leadless cuff electrodes 14 (section 0040, 0043, including cuff electrodes, a leadless stimulator is shown implanted in the cervical vagus region, the wireless stimulator can stimulate the cervical vagus. In other variations the wireless lead for providing NCAP stimulation may be coupled to other portions of the inflammatory reflex e.g., splenic nerve, other vagus nerve regions). This allows for wireless stimulation of the vagus 
Concerning claim 16, Torgerson discloses nerve stimulation system that prompts a patient to interact with the system (Section 0038, Processor may receive the request may from a programmer via telemetry interface 46. Additionally or alternatively, processor may receive the request via a sensor or switch that detects "tapping" proximate to IMD, or the presence or absence of a magnet), the system comprising: an implantable neurostimulator 20 comprising electrodes 34  configured to electrically stimulate a nerve of the patient to deliver a therapeutic dose (Fig. 4, section 0040, IMD delivers therapeutic stimulation via an electrode configuration in which each cathode is included in lead-borne electrode array, e.g., as specified by a therapeutic stimulation program); and a processor 40 in communication with the neurostimulator, wherein the processor is programmed to: determine if the patient should interact with the neurostimulator based on a prompting event selected from the group comprising: the implant requires charging, the implant requires maintenance, or it is time to prompt the patient to manually activate the implanted neurostimulator to deliver the therapeutic dose (section 0041, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device), and trigger delivery of a patient-detectable prompting stimulation 54 from the neurostimulator when the processor determines that the patient should interact with the neurostimulator, wherein the patient-detectable stimulation is different from the 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety disorders, neurogenic pain, compulsive eating disorders, obesity, dementia including Alzheimer's disease, and migraines). This allow for proper stimulation for managing the treatment of pain. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson by adding vagus nerve stimulation as taught by Boveja in order to facilitate proper stimulation for managing the treatment of pain.
However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration of leadless cuff electrodes 14 (section 0040, 0043, including cuff electrodes, a leadless stimulator is shown implanted in the cervical vagus region, the wireless stimulator can 
Regarding claim 17, Torgerson discloses nerve stimulation system that prompts a patient prior to providing a scheduled therapeutic dose (Section 0038, Processor may receive the request may from a programmer via telemetry interface 46. Additionally or alternatively, processor may receive the request via a sensor or switch that detects "tapping" proximate to IMD, or the presence or absence of a magnet), the system comprising: an implantable neurostimulator 20 comprising electrodes 34 configured to electrically stimulate a nerve of the patient and to deliver a therapeutic dose at a dosing schedule (Fig. 4, section 0040, IMD delivers therapeutic stimulation via an electrode configuration in which each cathode is included in lead-borne electrode array, e.g., as specified by a therapeutic stimulation program); and a processor 40, wherein the processor is programmed to: determine if the neurostimulator is scheduled to deliver the therapeutic dose 50 within a predetermined reminder time period from a current time (section 0040, IMD delivers therapeutic stimulation via an electrode configuration in which each cathode is included in lead-borne electrode array, e.g., as specified by a therapeutic stimulation program), and trigger delivery of a patient-detectable prompting stimulation 54 from the neurostimulator when the processor determines that the 
However Torgerson is not specific on the nerve being vagus nerve. Boveja discloses stimulating the Vagus nerve (section 0040, neuromodulation therapy using pulsed electrical stimulation to a cranial nerve such as a vagus nerve(s). The selective stimulation is to provide therapy for at least one of epilepsy, depression, anxiety disorders, neurogenic pain, compulsive eating disorders, obesity, dementia including Alzheimer's disease, and migraines). This allow for proper stimulation for managing the treatment of pain. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torgerson by adding vagus nerve stimulation as taught by Boveja in order to facilitate proper stimulation for managing the treatment of pain.
However Torgerson in view of Boveja does not show the patient-detectable prompting stimulation is delivered from a configuration of leadless cuff electrodes. Faltys discloses the patient-detectable prompting stimulation is delivered a configuration 
	Concerning claim 18, Torgerson discloses the processor is programmed to determine if the prompting event has occurred wherein the prompting event is selected from the group comprising: the implant requires charging, the implant requires maintenance, or it is time to prompt the patient to manually activate the implanted therapy device to deliver the therapeutic dose (section 0041, IMD may provide notifications to patient for low battery conditions, battery end-of-life conditions, or as a reminder to recharge a battery of the implantable medical device).
	With respect to claim 19, Torgerson discloses the processor is programmed to determine whether the patient has interacted with the system by a predetermined time after triggering delivery and to trigger a second patient-detectable prompting stimulation from the neurostimulator if the patient has not (section 0045, IMD may deliver the second patient notification stimulation until a second input is received from patient, stimulation continues until patient interacts).

	Concerning claim 21, Torgerson discloses the neurostimulator is configured to be triggered by the processor to deliver the patient-detectable stimulation, wherein the patient-detectable stimulation has a lower amplitude and duration than the therapeutic dose from the neurostimulator (section 0009, stimulation delivered after an inhibition may be delivered according to a different program (therapeutic dose), which may have a higher pulse amplitude and different duty cycle).
	With respect to claim 22, Torgerson discloses the neurostimulator is configured to be triggered by the processor to deliver the patient-detectable stimulation, wherein the patient-detectable stimulation has a lower amplitude than the therapeutic dose (section 0009, stimulation delivered after an inhibition may be delivered according to a different program (therapeutic dose), which may have a higher pulse amplitude).
	Concerning claim 23, Torgerson discloses the processor 40 is housed within the implantable neurostimulator 20 (Fig. 3, section 0035, IMD includes a processor).
Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. The language of “the patient-detectable prompting stimulation is different from a therapeutic dose for the implanted therapy device and is delivered from the same configuration of leadless cuff electrodes as the therapeutic dose” is not described in any way in the specification as to how the applicant is arguing. It is unclear if this aspect is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

/J.C.M/Primary Examiner, Art Unit 3792